This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   STATE OF NEW MEXICO ex rel.
 3   HUMAN SERVICES DEPARTMENT
 4   AND ANNETTE BACA and
 5   JOSHUA TORRES-BACA,

 6                  Petitioner-Appellee,

 7 vs.                                                                   No. 34,669


 8 NICK LUCHETTI,
 9         Respondent-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
11 Allen R. Smith, District Judge

12 Jane Rocha De Gandara
13 Las Lunas, NM

14 for Petitioner

15   Law Offices of Lynda Latta, LLC
16   Lynda Latta
17   Brianna Feerer-Huss
18   Albuquerque, NM

19 for Respondent

20                                 MEMORANDUM OPINION

21 HANISEE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6
7                                        J. MILES HANISEE, Judge

8 WE CONCUR:



 9
10 MICHAEL D. BUSTAMANTE, Judge


11
12 TIMOTHY L. GARCIA, Judge




                                           2